Reasons for Allowance

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an information collection system comprising: a sensor terminal group including a plurality of first sensor terminals and a plurality of second sensor terminals; and an information collection terminal capable of wireless communication with the sensor terminal group, wherein the information collection terminal includes: a first transmission unit configured to transmit data requests to the sensor terminal group; and a receiving unit configured, after the data requests are transmitted, to execute processing of receiving first measurement data from the plurality of first sensor terminals in a first period, to execute processing of receiving reception requests from the plurality of second sensor terminals in a second period, and when the reception requests are given in the second period, to execute processing of receiving second measurement data from the plurality of second sensor terminals in a third period, wherein each of the plurality of first sensor terminal terminals includes: a first sensor configured to obtain the first measurement data; and a second transmission unit configured, when the data requests are given, to transmit the first measurement data in the first period, and wherein each of the plurality of second sensor terminal includes; terminals includes: a second sensor configured to obtain the second measurement data; a control unit configured to determine whether to transmit the second measurement data; and Serial No.17/179,504Page 2 of 7a third transmission unit configured, when the data requests are given, and when the control unit determines to transmit the second measurement data, to transmit the reception requests in the second period and transmit the second measurement data in the third period, , as presented in the claimed invention. While many of the claimed limitations are found .
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684